DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status: 
Claim 5 is canceled.
Claim 21 is newly added.
Claims 1-4, 11-12, 14-17 and 20-21 are examined as following.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0260952) in view of Lev (US 2013/0029206). 
	Regarding claim 1, Park teaches a method for laser welding a plurality of battery foils to a battery tab (see title), comprising: 
clamping the plurality of battery foils (grid 110) and the battery tab (electrode tab 120) together (See fig.2), 
laser beam welding the plurality of battery foils (grid 110) to the batter tab(electrode tab 120) (See abstract “stacking the grid and the electrode tab and connecting the grid and the electrode tab by means of laser welding.”); and 
(see the discussion above, the welding step does not include ultrasonic welding. In addition, para.[0008] discloses the disadvantage of ultrasonic welding and point out ultrasonic welding is not a prefer welding method: “in the ultrasonic welding, as the number of laminated electrode plates increases or the thickness of the current collector foil or the electrode tab increases, overheating or vibration is generated during the welding work, which may deform the separator or easily damage the electrode plate. In case of riveting, a plurality of processes is required, which deteriorates productivity.” Moreover, even para.[0058] discloses “If the grid is partially pre-welded to the electrode plates of the stacked positive and negative electrodes in advance, connection and strength between the electrode plate and the grid may be enhanced further. The pre-welding may be ultrasonic welding” that ultrasonic welding may be used in a pre-welding step. However, since Park discloses the pre-welding step is not a necessary step for the welding method, the pre-welding step is considered as a not performed step. Therefore, the method is characterized by an absence of ultrasonic welding.)

    PNG
    media_image1.png
    401
    302
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    408
    302
    media_image2.png
    Greyscale

Park does not explicitly teach each of the plurality of battery foils has a thickness that is between 0.004 millimeters and 0.03 millimeters, and the battery tab (electrode tab 120) has a thickness that is between 0.1 millimeters and 0.5 millimeters.
However, Lev teaches in the same filed of endeavor of a method of welding battery foils and tabs, comprising a plurality of battery foils (current collectors 10) has a thickness that is between 0.004 millimeters and 0.03 millimeters (see para. [0031] “The 10 to 20 micrometer thick current collectors 10”), and the battery tab ((Tab 12) has a thickness that is between 0.1 millimeters and 0.5 millimeters (see para. [0031] “200 micrometer or so thick tabs 12”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the thickness of the battery foils and tabs of Park with a plurality of battery foils has a thickness that is between 0.004 millimeters and 0.03 millimeters, and the battery tab has a thickness that is between 0.1 millimeters and 0.5 millimeters as taught by Lev, in order to produce a battery with desired dimension for a desired purpose, since it is an obvious try for using battery foils and tabs with certain ranges from a finite number of identified as taught by Lev, with a reasonable expectation of produce a battery with a desired dimension.
	
Regarding claim 20, Park teaches a battery tab-to-foil weld between a plurality of battery foils to a battery tab prepared by a method (see title) comprising: 
clamping the plurality of battery foils (grid 110) and the battery tab (electrode tab 120) together (See fig.2), 
(grid 110) to the battery tab (electrode tab 120) (See abstract “stacking the grid and the electrode tab and connecting the grid and the electrode tab by means of laser welding.”); and 
wherein the method does not include ultrasonic welding (see the discussion above, the welding step does not include ultrasonic welding. In addition, para.[0008] discloses the disadvantage of ultrasonic welding and point out ultrasonic welding is not a prefer welding method: “in the ultrasonic welding, as the number of laminated electrode plates increases or the thickness of the current collector foil or the electrode tab increases, overheating or vibration is generated during the welding work, which may deform the separator or easily damage the electrode plate. In case of riveting, a plurality of processes is required, which deteriorates productivity.” Moreover, even para.[0058] discloses “If the grid is partially pre-welded to the electrode plates of the stacked positive and negative electrodes in advance, connection and strength between the electrode plate and the grid may be enhanced further. The pre-welding may be ultrasonic welding” that ultrasonic welding may be used in a pre-welding step. However, since Park discloses the pre-welding step is not a necessary step for the welding method, the pre-welding step is considered as a not performed step. Therefore, the method is characterized by an absence of ultrasonic welding.)
Park does not explicitly teach each of the plurality of battery foils has a thickness that is between 0.004 millimeters and 0.03 millimeters, and the battery tab (electrode tab 120) has a thickness that is between 0.1 millimeters and 0.5 millimeters.
However, Lev teaches in the same filed of endeavor of a method of welding battery foils and tabs, comprising a plurality of battery foils (current collectors 10) has a thickness that is between 0.004 millimeters and 0.03 millimeters (see para. [0031] “The 10 to 20 micrometer thick current collectors 10”), and the battery tab ((Tab 12) has a thickness that is between 0.1 millimeters and 0.5 millimeters (see para. [0031] “200 micrometer or so thick tabs 12”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the thickness of the battery foils and tabs of Park with a plurality of battery foils has a thickness that is between 0.004 millimeters and 0.03 millimeters, and the battery tab has a thickness that is between 0.1 millimeters and 0.5 millimeters as taught by Lev, in order to produce a battery with desired dimension for a desired purpose, since it is an obvious try for using battery foils and tabs with certain ranges from a finite number of identified as taught by Lev, with a reasonable expectation of produce a battery with a desired dimension.

Claims 2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Park and Lev in view of Aihara (US 4,623,777).
Regarding claim 2, the modification of Park and Lev does not explicitly teach moving a first clamping arm and a second clamping arm toward each other while the plurality of battery foils and the battery tab are disposed between the first clamping arm and the second clamping arm; and wherein the first clamping arm defines a first slot, the second clamping arm defines a second slot, the first slot and the second slot are aligned with each other to allow a laser beam to be received by the first slot and the second slot to join the plurality of battery foils to the battery tab during the laser welding.
However, Aihara teaches a welding method including moving a first clamping arm (upper clamps 12a and 12b) and a second clamping arm (lower clamps 15a and 15b) (upper clamps 12a and 12b) defines a first slot (first slot; see the annotation of fig.14), the second clamping arm (lower clamps 15a and 15b) defines a second slot (second slot; see the annotation of fig.14), the first slot (first slot) and the second slot (second slot) are aligned with each other to allow a laser beam to be received by the first slot (first slot) and the second slot (second slot) to processing the workpiece during the laser welding (see fig.14).

    PNG
    media_image3.png
    300
    442
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second clamping arm of the modification of Park and Lev, with the second clamping arm defines a second slot, the first slot and the second slot are aligned with each other to allow a laser beam to be received by the first slot and the second slot to processing the workpiece during the laser welding as taught by Aihara, in order to clamp the workpiece during the butting, so that avoid to the deformation of the workpiece (col.8, lines 53-57 of Aihara)

Regarding claim 14, Lev teaches the first slot (window 55) define a weld path, and the weld path has a shape selected from a group consisting of a linear shape, curved shape, zig-zag, and segmented shape (See para.[0046] “Opening 55, which dictates the plan view weld configuration, has been illustrated as a rectangle which will result in a single, rectangular weld”).
The modification of Park and Lev does not explicitly teach the first slot and the second slot are aligned with each other to define a weld path.
However, Aihara teaches a welding method including moving a first clamping arm (upper clamps 12a and 12b) and a second clamping arm (lower clamps 15a and 15b) toward each other to clamping a workpiece, the first clamping arm (upper clamps 12a and 12b) defines a first slot (first slot; see the annotation of fig.14), the second clamping arm (lower clamps 15a and 15b) defines a second slot (second slot; see the annotation of fig.14), the first slot (first slot) and the second slot (second slot) are aligned with each other to define a weld path (see fig.14, first slot and second slot are aligned with each other, and laser beam irradiate through the first and second slot.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second clamping arm of the modification of Park and Lev, with the second clamping arm defines a second slot, the first slot and the second slot are aligned with each other to allow a laser beam to define a weld path as taught by Aihara, in order to clamp the workpiece during the butting, so that avoid to the deformation of the workpiece (col.8, lines 53-57 of Aihara)

Regarding claim 15, Lev teaches the first slot (window 55) define a weld path, and the weld path is defined by offset linear trails (See para.[0046] “Opening 55, which dictates the plan view weld configuration, has been illustrated as a rectangle which will result in a single, rectangular weld”).
The modification of Park and Lev does not explicitly teach the first slot and the second slot are aligned with each other to define a weld path.
However, Aihara teaches a welding method including moving a first clamping arm (upper clamps 12a and 12b) and a second clamping arm (lower clamps 15a and 15b) toward each other to clamping a workpiece, the first clamping arm (upper clamps 12a and 12b) defines a first slot (first slot; see the annotation of fig.14), the second clamping arm (lower clamps 15a and 15b) defines a second slot (second slot; see the annotation of fig.14), the first slot (first slot) and the second slot (second slot) are aligned with each other to define a weld path (see fig.14, first slot and second slot are aligned with each other, and laser beam irradiate through the first and second slot.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second clamping arm of the modification of Park and Lev, with the second clamping arm defines a second slot, the first slot and the second slot are aligned with each other to allow a laser beam to define a weld path as taught by Aihara, in order to clamp the workpiece during the butting, so that avoid to the deformation of the workpiece (col.8, lines 53-57 of Aihara)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of the modification of Park, Lev, and Aihara in view of Yoo (US 2015/0214553).
Regarding claim 16, the modification of Park, Lev, and Aihara teach the first slot and the second slot are aligned with each other to define a weld path (See the rejection of claims 1 and 2), but does not explicitly teach and the weld path is defined by multiple curves.

    PNG
    media_image4.png
    186
    488
    media_image4.png
    Greyscale

However, Yoo teaches a weld path for assembling a battery is multiple curves (See fig.9 and para.[0078])
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the weld path of the modification of Park, Lev, and Aihara with a multiple curves weld as taught by Yoo, in order to provide a desired shape of weld path in battery assembly, and changing the shape of the weld path involves only routine skill in the art.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Park, Lev, and Aihara in view of Nakanishi (US 2002/0142211).
Regarding claim 17, the modification of Park, Lev, and Aihara the first slot and the second slot are aligned with each other to define a weld path (See the rejection of claims 1 and 2), but does not explicitly teach and the weld path is defined by a plurality of dots.

    PNG
    media_image5.png
    510
    534
    media_image5.png
    Greyscale

However, Nakanishi teaches a weld path for assembling a battery is a plurality of dots. (See fig.18 and para.[0158] “two -dot chain lines in FIG. 18 to show the path of movement of the beam spot 107”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the weld path of the modification of Lev and Aihara with a plurality of dots as taught by Nakanishi, in order to provide a desired shape of weld path in battery assembly, and changing the shape of the weld path involves only routine skill in the art.

Allowable Subject Matter
Claims 3-4, 11, 21 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3-4, the claimed invention as a whole, discloses a method for laser welding a plurality of battery foil to a battery tab without using ultrasonic welding, comprising clamping the plurality of battery foils and battery tab together including moving first clamping arm and a second clamping arm toward each other by a clamping system, laser beam welding the plurality of battery foils to the battery tab; wherein the first clamping arm defines a first slot, the second clamping arm defines a second slot, the first slot and the second slot are aligned with each other to allow a laser beam to be received by the first slot and the second slot to join the plurality of battery foils to the battery tab during the laser welding; wherein each of the first slot and the second slot has a thickness that is between one millimeter and three millimeters, each battery foil of the plurality of battery foils is one of a cathode current collector aluminum having a thickness in a range of 0.015 to 0.025 millimeter and an anode current collector copper having a thickness in a range of 0.005 to 0.015 millimeter, and the battery tab is one of a positive electrode having a thickness in a range of 0.25 to 0.35 millimeter and a negative electrode having a thickness in a range of 0,15 to 0.25 millimeter.
Regarding claim 11 and 21, the claimed invention as a whole, discloses a method for laser welding a plurality of battery foil to a battery tab without using ultrasonic welding, comprising clamping the plurality of battery foils and battery tab together; detecting the position of the first clamping arm relative to the second clamping arm  by an encoder assembly, moving, the first clamping arm relative to the second clamping arm in response to the detecting the position of the first clamping arm relative 
Regarding claim 12, the claimed invention as a whole, discloses a method for laser welding a plurality of battery foil to a battery tab without using ultrasonic welding, comprising clamping the plurality of battery foils and battery tab together including moving first clamping arm and a second clamping arm toward each other by a clamping system; placing the at least one alignment block in direct contact with the first clamping arm and the second clamping arm in order to align the first slot with the second slot by at least one alignment block of the clamping system; laser beam welding the plurality of battery foils to the battery tab.
References on record alone or in combination does not teach every limitation in claims 3-4, 11, 21 and 12. In addition, one of ordinary skill in the art would not have found obvious teaching or motivation among references to meet the limitation in the claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Since electron beam welding is a high energy density beam to melt the joint of two components and have fast cycle times and produce high weld quality. Examiner interprets the term “laser welding” to be high energy beam welding, and the claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS Q LIU/Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726